 


110 HRES 54 IH: Honoring Alexander Hamilton on the 250th anniversary of his birth.
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 54 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Fossella (for himself, Mr. Towns, Mr. Ackerman, Mrs. Christensen, Mr. McCotter, and Mr. Castle) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Honoring Alexander Hamilton on the 250th anniversary of his birth. 
 
 
Whereas as one of the first influential American politicians, Alexander Hamilton is recognized as one of America's leading statesman, financier, intellectual, military officer, and one of the founders of the Federalist party; 
Whereas Alexander Hamilton was born on the West Indies island of Nevis, on January 11, 1757, and spent his younger years there; 
Whereas Alexander Hamilton attended a college-preparatory program in Elizabethtown, New Jersey in 1773; 
Whereas Alexander Hamilton applied at the College of New Jersey, today’s Princeton University, however was denied enrollment; 
Whereas Alexander Hamilton was accepted at King’s College in New York City, which today is known as Columbia University; 
Whereas while attending King’s College in New York City, Alexander Hamilton completed his first political writing, A Full Vindication of the Measures of Congress, and The Farmer Refuted, in 1774; 
Whereas Alexander Hamilton joined a New York volunteer militia company called the Hearts of Oak in 1775 along with a number of his fellow King’s College colleagues; 
Whereas Hamilton achieved the rank of lieutenant, studied military history and tactics on his own and led a successful raid for British cannon in the Battery, the capture of which resulted in the Hearts of Oak becoming an artillery company thereafter; 
Whereas through his connections with influential New York patriots like Alexander McDougall and John Jay, he raised his own artillery company of 60 men in 1776, drilling them, selecting and purchasing their uniforms with donated funds and the company, in turn, chose the young man as their captain, who caught the eye of George Washington; 
Whereas Alexander Hamilton joined George Washington’s staff in 1777 with the rank of lieutenant-colonel and for four years served in effect as his chief of staff; 
Whereas on December 14, 1780, Alexander Hamilton married Elizabeth Schuyler, daughter of General Philip Schuyler, joining one of the richest and most political families in the State of New York; 
Whereas Alexander Hamilton created our nation’s first political party, the Federalist Party; 
Whereas from 1782–1783 he served as a member of the Congress of the Confederation and then he retired to open his own law office in New York City; 
Whereas in 1784, Alexander Hamilton founded the Bank of New York, now the oldest ongoing banking organization in the United States, and was also instrumental, along with John Jay, in the revitalization of King's College; 
Whereas in 1787, Alexander Hamilton served in the New York State Legislature and was the first delegate chosen to the Constitutional Convention; 
Whereas in 1788, Alexander Hamilton recruited John Jay and James Madison to write a defense of the proposed Constitution, now known as The Federalist Papers, where he was responsible for writing 51 of 85 papers published; 
Whereas President George Washington appointed Alexander Hamilton as the first Secretary of the Treasury in which position he served from September 11, 1789, until January 31, 1795; 
Whereas during his tenure as Secretary of the Treasury, Alexander Hamilton oversaw the establishment of the United States Mint, the First National Bank, and the United States Coast Guard; 
Whereas Alexander Hamilton founded the New York Evening Post, today called the New York Post, in the autumn of 1801; 
Whereas the New York Post is currently the oldest continual daily paper and the 5th largest in the United States; and 
Whereas Alexander Hamilton died July 12, 1804, and is buried at Trinity Churchyard Cemetery in Manhattan: Now, therefore, be it 
 
That the House of Representatives honors Alexander Hamilton on the 250th anniversary of his birth.  
 
